IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,221




EX PARTE JAVIER DE LA ROSA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 04-CR-09-A IN THE 381ST DISTRICT COURT
FROM STARR COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to 40 years’ imprisonment.  The Fourth Court of Appeals affirmed his conviction. De La
Rosa v. State, No. 04-04-00921-CR (Tex.  App. – San Antonio, 2006, no pet.) (not designated for
publication).  
            Applicant contends that his due process rights were violated because he was denied his right
to petition for discretionary review, pro se. 
            The trial court has entered findings of fact and conclusions of law recommending that relief
be granted.  We agree.  The record shows that Applicant was deprived of his right to file a petition
for discretionary review,  pro se. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary
review of the judgment of the Fourth Court of Appeals in Cause No. No. 04-04-00921-CR that
affirmed his conviction in Case No. 04-CR-09-A from the 381st Judicial District Court of Starr
County.  Applicant shall file his petition for discretionary review with the Fourth Court of Appeals
within 30 days of the date on which this Court’s mandate issues.
 
Delivered: September 16, 2009
Do not publish